DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first flat arm having an upper main surface extending in a plane from the first proximal end to the distal portion (Claim 1, lines 5-6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed July 6, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Regarding claim 1, the subject matter to “the . Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons set forth in the specification objection above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,600,887 to Olson.
In re claim 1, as best understood, Olson teaches a handle, the handle comprising: 
a main body (12); 
a first substantially flat metal arm (18, left, Col. 3, lines 29-33) having a first proximal portion and a first distal end, the first proximal portion being rigidly coupled to the main body at a first location (Fig. 1), the first flat arm having an upper main surface extending in a plane from the first proximal portion to the distal end (see below); 
 a second arm (18, right) having a second proximal portion and a second distal end, the second proximal portion being rigidly coupled to the main body at a second location; and 
the first and second distal ends being in spaced relationship and having pivotally coupled therebetween a pivoting head (16).
Note, based on the claimed subject matter, the Examiner has annotated Figures 15a and 15cof the pending application to identify where the upper main surface must be located. See page 5, below. Based on the upper main surface of the pending application, Figure 2 on 

    PNG
    media_image1.png
    872
    564
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    314
    460
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-7 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over KR20140069811 to Seo in view of EP903205 to Coffin et al. and in further view of US Patent No. 4,791,724 to Dumas.
In re claim 1, as best understood, Seo teaches a handle, the handle comprising: 
a main body (110); 

In re claim 7, wherein the pivoting head (125) comprises a face comprising an elastomeric material (Para 0016).
Seo teaches in the art of razors a handle having a main body and a pivoting head in which a rotary member (111) is inserted into a groove of (123) on the pivoting body via a movable actuator (115), but Seo does not disclose specific details of the rotary member (111). Seo, therefore, does not teach a first substantially flat arm having a first proximal portion and a first distal end, the first proximal portion being rigidly coupled to the main body at a first location and a second arm having a second proximal portion and a second distal end, the second proximal portion being rigidly coupled to the main body at a second location.
Coffin teaches in the art of razors, a handle (1) having a first substantially flat arm (10a) having a first proximal portion and a first distal end (Fig. 1), the first proximal portion being rigidly coupled to the main body at a first location (via 85,95, right), the first flat arm having an upper main surface extending in a plane from the first proximal portion to the distal end (see below); and a second arm (10b) having a second proximal portion and a second distal end, the second proximal portion being rigidly coupled to the main body at a second location (via 85,95, left). The arms of Coffin are spring biased between a locked and unlocked position to engage a pivoting head structure. 

    PNG
    media_image3.png
    466
    804
    media_image3.png
    Greyscale

It would have been obvious to one before the effective filing date of the invention to provide Seo with a coupling arm arrangement as taught by Coffin to couple the handle to the pivoting head to improve the blade to skin contact (of the cartridge, which is attached to the pivoting head) by restricting the arms to move in a single plane while also maintaining a constant distance between the arms between load/unloading (of the pivot head) to maintain more accurate movements (Para 0007, 0008, Coffin).

Regarding claim 1, modified Seo teaches the handle comprises a first substantially flat arm, but does not teach the arm is metal. 
Dumas teaches in the art of razors, a razor (Fig. 1) having metal arms (40a,b). Dumas teaches the metal is flexible, strong, and rust resistant (Col. 4, lines 25-28).
It would have been obvious to one before the effective filing date of the invention to fabricate the arms of modified Seo from a metal as taught by Dumas to provide a coupling arrangement that is flexible, strong, and rust resistant (Col. 4, lines 25-28). One having ordinary 
In re claim 5, modified Seo teaches wherein the first and second arms (10a,b, Coffin) are each rigidly coupled to the main body by a securement selected from the group consisting of frictional engagement (via pins 85,95, Coffin).
In re claim 6, modified Seo teaches wherein the first and second arms (10a,b, Coffin) each comprise metal plates, each metal plate defining a plate plane, and wherein the first arm plate plane is generally co-planar with the second arm plate plane (Fig. 1, Coffin).  

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Coffin et al., Dumas, as applied to the above claims, and in further view of CA2261421 to Pennella et al. or US Patent No. 5,044,077 to Ferraro.
In re claim 2, modified Seo teaches the first distal end and second distal end each comprise a pin member, but does not teach the pin member is welded to the distal ends.
Pennella teaches in the art of razors, a razor having an arm (15,16) and a pin member (17). The pin member is snap-fit (Pg. 3, lines 17-21), which is a known way of establishing a mechanically connection between corresponding structures.
Ferraro teaches in the art of razors, that it is known to weld attachment pins (67) to the handle structure to mechanically attach the first and second handle portions (Col. 5, lines 1-6).
It would have been obvious to one before the effective filing date of the invention to attach the pins of modified Seo via a mechanical connection, as taught by Pennella or Ferraro, and specifically via welding, as taught by Ferraro to provide a secure connection between the pins and the arms to maintain proper engagement with the rotational head.
In re claim 3, modified Seo teaches wherein the first arm comprises a first cylindrical pin member welded at the first distal end and the second arm comprises a second cylindrical pin 
In re claim 4, wherein the first arm comprises a first cylindrical pin member welded at the first distal end and the second arm comprises a second cylindrical pin member welded to the second distal end, and wherein the first pin operatively engages a first receiving opening in the pivoting head and the second pin operatively engages a second receiving opening in the pivoting head (123, Seo).

Claims 8, 12, 13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over KR20140069811 to Seo in view of EP903205 to Coffin et al. and in further view of US Patent No. 4,791,724 to Dumas and US Patent No. 6,161,288 to Andrews.
In re claim 8, Seo teaches a handle, the handle comprising: 
a main body (110); 
a distal end of a connection member (111) having pivotally coupled therebetween a pivoting head (125).  
In re claim 12, wherein the pivoting head (125) comprises a face comprising an elastomeric material (Para 0016).

Regarding claim 8, Seo teaches in the art of razors a handle having a main body and a pivoting head in which a rotary member (111) is inserted into a groove of (123) on the pivoting body via a movable actuator (115), but Seo does not disclose specific details of the rotary member (111). Seo, therefore, does not teach a first arm having a first proximal portion and a first distal end, the first proximal portion being slidably interlocked at the first location of the main body and a second arm having a second proximal portion and a second distal end, the second proximal portion being slidably interlocked at the first location of the main body.

See motivation on Pg. 4, above.

Regarding claims 8 and 13, modified Seo teaches the handle comprises a first and second flat arm, but does not teach the arms are metal. 
Dumas teaches in the art of razors, a razor (Fig. 1) having metal arms (40a,b). Dumas teaches the metal is flexible, strong, and rust resistant (Col. 4, lines 25-28).
See motivation on Pg. 5, above.

Regarding claims 8 and 13, Seo teaches the pivoting head (125) has a fan shape but is not limited to this particular shape. Since Seo teaches the head has a fan shape, Seo does not teach the pivoting head is a trapezoidal prism shape.
Andrews teaches in the art of razors, a rotating head having a trapezoidal shape (Col. 38, lines 54-58).
It would have been obvious to one before the effective filing date of the invention to shape the rotating head of Seo to have a trapezoidal shape as taught by Andrews to maintain a connection between the pivoting head and cartridge to reduce the stroke and skin irritation during shaving (Para 0011, Seo). This maintains the improvement of shaving characteristics. 
Note, Andrews teaches a trapezoidal rotating head with blades disposed on the rotating head. The pivoting head of Andrews permits improved shaving characteristics by providing a 

In re claim 13, handle, the handle comprising: 
 a main body (110);
a distal end of a connection member (111) having pivotally coupled therebetween a pivoting head (125).  

Regarding claim 13, Seo teaches in the art of razors a handle having a main body and a pivoting head in which a rotary member (111) is inserted into a groove of (123) on the pivoting body via a movable actuator (115), but Seo does not disclose specific details of the rotary member (111). Seo, therefore, does not teach a first discrete arm having a first proximal portion and a first distal end, the first proximal portion being rigidly coupled to the main body at a first protuberance on the main frame and a second discrete arm having a second proximal portion and a second distal end, the second proximal portion being rigidly coupled to the main body at a second protuberance on the main frame

Coffin teaches in the art of razors, a handle (1) having a first flat arm (10a) having a first proximal portion and a first distal end (Fig. 1), the first proximal portion being rigidly coupled to the main body at a first protuberance (via 85,95, right) and a second arm (10b) having a second proximal portion and a second distal end, the second proximal portion being rigidly coupled at the to the main body at a second protuberance (via 85,95, left) on the main frame. The arms of Coffin are spring biased between a locked and unlocked position to engage a pivoting head structure.
See motivation on Pg. 4, above.

In re claim 19, modified Seo teaches wherein the first and second arms each comprise metal plates, each metal plate defining a plate plane, and wherein the first arm plate plane is generally co-planar with the second arm plate plane (Fig. 1, Coffin).  
In re claim 20, modified Seo teaches wherein the pivoting head (125) comprises a face comprising an elastomeric material (Para 0016).

Claims 9-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Coffin et al., Dumas and Andrews, as applied to the above claims, and in further view of CA2261421 to Pennella et al. or US Patent No. 5,044,077 to Ferraro.
In re claims 9 and 15, modified Seo teaches the first arm comprises a first cylindrical pin member (Fig. 1, Coffin) at the first distal end and second arm comprises a second cylindrical pin member welbded to the second distal, and wherein the first pin member and the second pin member reside in a coaxial relationship (Fig. 1, Coffin), but does not teach the pin member is welded to the distal ends of the arms.
Pennella teaches in the art of razors, a razor having an arm (15,16) and a pin member (17). The pin member is snap-fit (Pg. 3, lines 17-21) into an opening of the arm, which is a known way of establishing a mechanically connection between corresponding structures.
Ferraro teaches in the art of razors, that it is known to weld attachment pins (67) to the handle structure to mechanically attach the first and second handle portions (Col. 5, lines 1-6).
It would have been obvious to one before the effective filing date of the invention to attach the pins of modified Seo via a mechanical connection, as taught by Pennella or Ferraro, and specifically via welding, as taught by Ferraro to provide a secure connection between the pins and the arms to maintain proper engagement with the rotational head.

In re claim 11, modified Seo teaches wherein the first and second arms each comprise metal plates, each metal plate defining a plate plane, and wherein the first arm plate plane is generally co-planar with the second arm plate plane (Fig. 1, Coffin).  
In re claim 16, modified Seo teaches wherein the first arm comprises a first cylindrical pin member welded at the first distal end and the second arm comprises a second cylindrical pin member welded to the second distal end, and wherein the first pin member and the second pin member reside in a coaxial relationship (Fig. 1, Coffin).
In re claim 17, modified Seo teaches, wherein the first arm comprises a first cylindrical pin member welded at the first distal end and the second arm comprises a second cylindrical pin member welded to the second distal end, and wherein the first pin operatively engages a first receiving opening in the pivoting head and the second pin operatively engages a second receiving opening in the pivoting head (Fig. 1, Coffin).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Coffin et al., Dumas and, Andrews, as applied to the above claims, and in further view of US Patent Application Publication No. 20200130209 to Maurer.
In re claim 14, modified Seo teaches a handle, but does not teach the handle weighs between 60 and 100 grams.
Maurer teaches a handle weighing around 40 to 60 grams (Para 0089).
It would have been obvious to one before the effective filing date of the invention to fabricate the handle of Seo having a weight of 60 grams as taught by Maurer to provide a .

Response to Arguments
The claim objections have been obviated by the amendments filed July 6, 2021.
The 112, second paragraph rejections in the Office Action mailed March 3, 2021 have been overcome by the amendments filed July 6, 2021.
The double patenting rejections have been overcome by the amendments filed July 6, 2021.
Applicant's arguments filed July 6, 2021 have been fully considered but they are not persuasive. Applicant argues the prior art to Olson does not teach or suggest the newly amended claimed subject matter to “the first flat arm having an upper main surface extending in a plane from the first proximal portion to the distal end”. The newly added limitation has introduced new matter. Page 5 above, provides annotated figures of the pending application and explains how the Examiner is interpreting the newly amended claimed subject matter, in light of the specification. Based on this interpretation, the Examiner has determined Olson clearly teaches and suggest the first flat arm having an upper main surface extending in a plane from the first proximal portion to the distal end, as shown in the annotated Figure below.

    PNG
    media_image2.png
    314
    460
    media_image2.png
    Greyscale


Applicant argues the combination of Seo and Coffin do not teach or suggest the first flat arm having an upper main surface extending in a plane from the first proximal portion to the distal end. The Examiner has determined Coffin clearly teaches and suggest the first flat arm having an upper main surface extending in a plane from the first proximal portion to the distal end, as shown in the annotated Figure on Page 19 below.

    PNG
    media_image3.png
    466
    804
    media_image3.png
    Greyscale

	Applicant argues the combination of Seo as modified by Andrews then Seo would not function as intended, since the modification would prevent Seo from rotating in the intended direction. 
	The Examiner is not modifying the device of Seo to have the blade edges as set forth in Figure 59 of Andrews. The Examiner is merely relying on the teaching Andrews provides to a rotating trapezoidal razor head. The rotating head of Seo is in the shape of a fan, but is not limited to that particular shape. Andrews teaches it is known in the art of razors to having a trapezoidal pivoting head. The pivoting head of Andrews permits improved shaving characteristics by providing a pivotable head (Col. 2, line 67, Col. 3, lines 1-2). Seo also teaches it is advantageous to having a rotating head to improve reliability and reduce the number of strokes (Para 0004, Detailed Description). Changing the shape of the fan shaped portion of the head (125) of Seo (in which the cartridge (130) is attached to a trapezoidal shape as taught by Andrews would not alter the intended purpose of the device. The modified device would still be able to rotate to improved shaving reliability and reduce the number of strokes.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724